 



Exhibit 10.15
SCHEDULE OF NAMED EXECUTIVE OFFICERS WHO HAVE ENTERED INTO THE FORM OF AMENDED
AND RESTATED EMPLOYMENT AGREEMENT AS SET FORTH IN EXHIBIT 10.14
Each of the following Named Executive Officers has entered into a Form of
Employment Agreement as set forth in Exhibit 10.14 as of the date indicated
below:

      NAME   DATE
Stanley B. Duzy
  November 3, 2006
William Y. Hsu
  November 3, 2006
Ronald C. Keating
  November 3, 2006
Frank P. Simpkins
  November 3, 2006

Markos I. Tambakeras and Catherine R. Smith, each of whom is listed as a Named
Executive Officer in the Corporation’s 2007 Proxy Statement, both terminated
employment with the Corporation in 2007.

 